Citation Nr: 1629780	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in May 2016 (i.e. a video hearing).  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. At the hearing in May 2016, the appellant informed the Board that he desired to withdraw his appeal for service connection for a right ankle disability.

2.  The Veteran does not have right ear hearing loss, as defined by VA.

3.  The Veteran does not have PFB.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for PFB have not been met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At the May 2016 hearing, the appellant expressed his desire to withdraw the appeal for service connection for a right ankle disability.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

II. Duties to Notify and Assist

There is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the record reflects that the duty to assist has been satisfied.  The record documents that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The record does not identify any outstanding, existing evidence that could be relevant to a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to whether the Veteran has a right ear hearing loss disability or PFB has been obtained.  

Accordingly, the Board will address the merits of the appellant's appeal.

III. Legal Criteria for Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

IV. Analysis

A. Right Ear Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has carefully reviewed the evidence of record but finds the probative evidence indicates that the Veteran does not have a right ear hearing loss disability, as defined by VA.  The record does not reveal any medical finding or diagnosis of right ear hearing loss disability.  In this regard, the Board notes that the Veteran underwent VA audio examinations in February 2015.  The examination record documents that the results of audiometric testing did not meet the criteria for right ear hearing loss as defined by VA.  The Veteran has not reported any outstanding records which could document right ear hearing loss, as defined by VA.  Even accepting as competent and credible the Veteran's report that he has hearing loss, his statements do not establish the presence of a disability for VA purposes.  His own lay opinion pales in significance to the objective medical evidence. Accordingly, service connection is not warranted for a right ear hearing loss disability.

B.  PFB

The service treatment and examination records reveal treatment for PFB during service.  It was not noted at entry.  See January 1984 enlistment examination record. 

A VA examination was conducted in June 2013.  At that time, the Veteran reported that his facial bearded area "broke out" after his first shave in boot camp but that his symptoms had reversed and were controlled thereafter by not shaving with a single blade razor.  The examiner noted that the Veteran was asymptomatic on examination.  

After review of the record, the Board finds that service connection is not warranted because, although the evidence documents that the Veteran was treated for PFB in service, the evidence does not indicate that the Veteran has a "current disability" of PFB.  The post-service medical evidence, namely the findings noted by a VA examiner in 2013, reflects negative findings as to PFB or any scarring related thereto; the examiner stated that the PFB was asymptomatic.  The post-service lay evidence also does not suggest PFB.  Even accepting as competent and credible the Veteran's post service lay evidence, it is relevant to note that at the June 2013 examination, the Veteran reported that the PFB resolved when he stopped using a single blade razor.  At his May 2016 video conference hearing he reported "flare ups every now and then."  Again, his own lay opinion of "flare ups every now and then" pales in significance to the objective medical evidence which shows no findings as to PFB.

The Board acknowledges that the Veteran's service treatment records show that he was treated for PFB during service.  However, to be present as a current disability, there must be evidence of the condition at some time during the appeals period - or even shortly before a claim was filed.  McClain v. Nicholson, 21 Vet. App. 319   (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  As there is no evidence of PFB during the period on appeal or recently before the claim was filed, there is no basis on which the claim for service connection may be granted.   Brammer v. Derwinski, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for pseudofolliculitis barbae is denied. 


ORDER

The appeal for service connection for a right ankle disability is dismissed.

Service connection for right ear hearing loss is denied.

Service connection for pseudofolliculitis barbae is denied. 


REMAND

VA treatment records dated in October 2011 indicate that magnetic resonance imaging (MRI) of the knees was ordered.  The record does not include a MRI report, and it is unclear whether the MRI was performed.  In this regard, the Board notes that the record does not include any independent radiographic reports; the only radiographic findings of record are those cited within another medical record.  To ensure that all relevant records have been associated with the record, the Board finds the matter must be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including all radiographic records.

2.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


